 

Exhibit 10.3

 

GUARANTY

This GUARANTY, dated as of June 30, 2006, by and among the Guarantors identified
as such on the signature pages hereof (each individually, a “Guarantor” and,
collectively, the “Guarantors”), in favor of BANK OF AMERICA, N.A., a national
banking association, as administrative agent (hereinafter, in such capacity, the
“Administrative Agent”) for itself and the other lending institutions
(hereinafter, collectively, the “Lenders”) which are or may become parties to
that certain Credit Agreement, dated as of June 30, 2006 (as amended, modified,
supplemented, or restated and in effect from time to time, the “Credit
Agreement”), among InfraSource Incorporated, a Delaware corporation (the
“Borrower”), InfraSource Services, Inc. (“Holdings”), the Lenders and the
Administrative Agent.

WHEREAS, the Borrower, Holdings and the Guarantors are members of a group of
related Persons, the success of any one of which is dependent in part on the
success of the other members of such group;

WHEREAS, each Guarantor expects to receive substantial direct and indirect
benefits from the extensions of credit to the Borrower by the Lenders pursuant
to the Credit Agreement (which benefits are hereby acknowledged);

WHEREAS, it is a condition precedent to the Lenders’ making any loans or
otherwise extending credit to the Borrower under the Credit Agreement that each
Guarantor executes and delivers to the Administrative Agent, for the benefit of
the Lenders and the Administrative Agent, a guaranty substantially in the form
hereof; and

WHEREAS, each Guarantor wishes to guaranty the Borrower’s obligations to the
Lenders and the Administrative Agent under or in respect of the Credit Agreement
as provided herein;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
each Guarantor, intending to be legally bound, hereby agrees with the Lenders
and the Administrative Agent as follows:

1.                                      Definitions  The term “Obligations” and
all other capitalized terms used herein without definition shall have the
respective meanings provided therefor in the Credit Agreement.

2.                                      Guaranty of Payment and Performance. 
Each Guarantor hereby jointly and severally unconditionally guarantees to the
Lenders and the Administrative Agent the full and punctual payment when due
(whether at stated maturity, by required pre-payment, by acceleration or
otherwise), as well as the performance, of all of the Obligations, including all
such which would become due but for the operation of the automatic stay pursuant
to §362(a) of the Bankruptcy Code of the United States and the operation of
§§502(b) and 506(b) of the Bankruptcy Code of the United States.  This Guaranty
is an absolute, unconditional and continuing guaranty of the full and punctual
payment and performance of all of the Obligations and not of their
collectibility only and is in no way conditioned upon any requirement that the
Administrative Agent or any Lender first attempt to collect any of the
Obligations from the

 

 

--------------------------------------------------------------------------------


Borrower or resort to any collateral security or other means of obtaining
payment.  Should the Borrower default in the payment or performance of any of
the Obligations, the obligations of the Guarantors hereunder with respect to
such Obligations in default shall, upon demand by the Administrative Agent,
become immediately due and payable to the Administrative Agent, for the benefit
of the Lenders and the Administrative Agent, without demand or notice of any
nature, all of which are expressly waived by each Guarantor.  Payments by each
Guarantor hereunder may be required by the Administrative Agent on any number of
occasions.  All payments by any Guarantor hereunder shall be made to the
Administrative Agent, in the manner and at the place of payment specified
therefor in the Credit Agreement, for the account of the Lenders and the
Administrative Agent.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or Swap Contracts, the obligations of each Guarantor under
this Guaranty and the other Loan Documents shall be limited to an aggregate
amount equal to the largest amount that would not render such obligations
subject to avoidance under the Debtor Relief Laws or any comparable provisions
of any applicable state law.

3.                                      Guarantors’ Agreement to Pay Enforcement
Costs, etc.  Each Guarantor further jointly and severally agrees, as the
principal obligor and not as a guarantor only, to pay to the Administrative
Agent, on demand, all costs and expenses (including court costs and reasonable
legal expenses) incurred or expended by the Administrative Agent or any Lender
in connection with the Obligations, this Guaranty and the enforcement thereof,
together with interest on amounts recoverable under this Section 3 from the time
when such amounts become due until payment, whether before or after judgment, at
the rate of interest for overdue principal set forth in the Credit Agreement,
provided that if such interest exceeds the maximum amount permitted to be paid
under applicable law, then such interest shall be reduced to such maximum
permitted amount.

4.                                      Waivers by Guarantors; Lenders’ Freedom
to Act.  Each Guarantor agrees that the Obligations will be paid and performed
strictly in accordance with their respective terms, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of the Administrative Agent or any Lender with
respect thereto.  Each Guarantor waives promptness, diligence, presentment,
demand, protest, notice of acceptance, notice of any Obligations incurred and
all other notices of any kind, all defenses which may be available by virtue of
any valuation, stay, moratorium law or other similar law now or hereafter in
effect, any right to require the marshalling of assets of the Borrower or any
other entity or other person primarily or secondarily liable with respect to any
of the Obligations, and all suretyship defenses generally.  Without limiting the
generality of the foregoing, each Guarantor agrees to the provisions of any
instrument evidencing, securing or otherwise executed in connection with any
Obligation and agrees that the obligations of each Guarantor hereunder shall not
be released or discharged, in whole or in part, by (i) the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce
any right or remedy against the Borrower or any other entity or other person
primarily or secondarily liable with respect to any of the Obligations; (ii) any
extensions, compromise, refinancing, consolidation or renewals of any
Obligation; (iii) any change in the time, place or manner of payment of any of
the Obligations or any rescissions, waivers, compromise, refinancing,
consolidation or other

 

2

--------------------------------------------------------------------------------


amendments or modifications of any of the terms or provisions of the Credit
Agreement, the Notes, the other Loan Documents or any other agreement
evidencing, securing or otherwise executed in connection with any of the
Obligations, (iv) the addition, substitution or release of any entity or other
person primarily or secondarily liable for any Obligation; (v) the adequacy of
any rights which the Administrative Agent or any Lender may have against any
collateral security or other means of obtaining repayment of any of the
Obligations; (vi) the impairment of any collateral securing any of the
Obligations, including without limitation the failure to perfect or preserve any
rights which the Administrative Agent or any Lender might have in such
collateral security or the substitution, exchange, surrender, release, loss or
destruction of any such collateral security; or (vii) any other act or omission
which might in any manner or to any extent vary the risk of any Guarantor or
otherwise operate as a release or discharge of any Guarantor, all of which may
be done without notice to the Guarantors.  To the fullest extent permitted by
law, each Guarantor hereby expressly waives any and all rights or defenses
arising by reason of (A) any “one action” or “anti-deficiency” law which would
otherwise prevent the Administrative Agent or any Lender from bringing any
action, including any claim for a deficiency, or exercising any other right or
remedy (including any right of set-off), against any Guarantor before or after
the Administrative Agent’s or such Lender’s commencement or completion of any
foreclosure action, whether judicially, by exercise of power of sale or
otherwise, or (B) any other law which in any other way would otherwise require
any election of remedies by the Administrative Agent or any Lender.

5.                                      Unenforceability of Obligations Against
Borrower.  If for any reason the Borrower has no legal existence or is under no
legal obligation to discharge any of the Obligations, or if any of the
Obligations have become irrecoverable from the Borrower by reason of the
Borrower’s insolvency, bankruptcy or reorganization or by other operation of law
or for any other reason, this Guaranty shall nevertheless be binding on each
Guarantor to the same extent as if such Guarantor at all times had been the
principal obligor on all such Obligations, subject to any limitations set forth
herein.  In the event that acceleration of the time for payment of any of the
Obligations is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower, or for any other reason, all such amounts otherwise subject to
acceleration under the terms of the Credit Agreement, the Notes, the other Loan
Documents or any other agreement evidencing, securing or otherwise executed in
connection with any Obligation shall be immediately due and payable by the
Guarantors.

6.                                      Subrogation; Subordination.

6.1.                            Waiver of Rights Against Borrower.  Until the
final payment and performance in full of all of the Obligations, (A) no
Guarantor shall exercise any rights against the Borrower arising as a result of
payment by such Guarantor hereunder, by way of subrogation, reimbursement,
restitution, contribution or otherwise, and will not prove any claim in
competition with the Administrative Agent or any Lender in respect of any
payment hereunder in any bankruptcy, insolvency or reorganization case or
proceedings of any nature; (B) no Guarantor will claim any setoff, recoupment or
counterclaim against the Borrower in respect of any liability of such Guarantor
to the Borrower; and (C) each Guarantor postpones and subordinates any benefit
of and any right to participate in any collateral security which may be held by
the Administrative Agent or any Lender.

 

3

--------------------------------------------------------------------------------


6.2.                            Subordination.  The payment of any amounts due
with respect to any indebtedness of the Borrower for money borrowed or credit
received now or hereafter owed to any Guarantor is hereby subordinated to the
prior payment in full of all of the Obligations.  Each Guarantor agrees that,
after the occurrence of any Default in the payment or performance of any of the
Obligations, such Guarantor will not demand, sue for or otherwise attempt to
collect any such indebtedness of the Borrower to such Guarantor until all of the
Obligations shall have been paid in full in cash or until such Default is cured
or waived in accordance with the terms and conditions of the Loan Documents. 
If, notwithstanding the foregoing sentence, any Guarantor shall collect, enforce
or receive any amounts in respect of such indebtedness while any Obligations are
still outstanding, such amounts shall be collected, enforced and received by
such Guarantor as trustee for the Lenders and the Administrative Agent and be
paid over to the Administrative Agent, for the benefit of the Lenders and the
Administrative Agent, on account of the Obligations without affecting in any
manner the liability of any Guarantor under the other provisions of this
Guaranty.

6.3.                            Provisions Supplemental.  The provisions of this
Section 6 shall be supplemental to and not in derogation of any rights and
remedies of the Lenders and the Administrative Agent under any separate
subordination agreement which the Administrative Agent may at any time and from
time to time enter into with any Guarantor for the benefit of the Lenders and
the Administrative Agent.

7.                                      Security; Setoff.  Each Guarantor grants
to each of the Administrative Agent and the Lenders, as security for the full
and punctual payment and performance of all of such Guarantor’s obligations
hereunder, a continuing lien on and security interest in all securities or other
property belonging to such Guarantor now or hereafter held by the Administrative
Agent or such Lender and in all deposits (general or special, time or demand,
provisional or final) and other sums credited by or due from the Administrative
Agent or such Lender to such Guarantor or subject to withdrawal by such
Guarantor.  Regardless of the adequacy of any collateral security or other means
of obtaining payment of any of the Obligations, each of the Administrative Agent
and the Lenders is hereby authorized at any time and from time to time, without
notice to any Guarantor (any such notice being expressly waived by each
Guarantor) and to the fullest extent permitted by law, to set off and apply such
deposits and other sums against the obligations of such Guarantor under this
Guaranty, whether or not the Administrative Agent or such Lender shall have made
any demand under this Guaranty and although such obligations may be contingent
or unmatured.

8.                                      Further Assurances.  Each Guarantor
agrees that it will from time to time, at the request of the Administrative
Agent, do all such things and execute all such documents as the Administrative
Agent may consider necessary or desirable to give full effect to this Guaranty
and to perfect and preserve the rights and powers of the Lenders and the
Administrative Agent hereunder.  Each Guarantor acknowledges and confirms that
such Guarantor itself has established its own adequate means of obtaining from
the Borrower on a continuing basis all information desired by such Guarantor
concerning the financial condition of the Borrower and that such Guarantor will
look to the Borrower and not to the Administrative Agent or any Lender

 

4

--------------------------------------------------------------------------------


in order for such Guarantor to keep adequately informed of changes in the
Borrower’s financial condition.

9.                                      Covenants under Credit Agreement.  Each
Guarantor acknowledges that a Responsible Officer of such Guarantor has read a
copy of each of the Loan Documents and agrees to perform and comply with all of
the obligations, covenants and agreements in the Loan Documents that are
applicable to it.

10.                               Effectiveness; Reinstatement.  This Guaranty
shall remain in full force and effect until the Obligations have been paid and
performed in full in cash and all credit commitments of the Administrative Agent
and the Lenders in respect thereof (including all outstanding Letters of Credit)
have terminated.  This Guaranty shall continue to be effective or be reinstated,
notwithstanding any termination, if at any time any payment made or value
received with respect to any Obligation is rescinded or must otherwise be
returned by the Administrative Agent or any Lender upon the insolvency,
bankruptcy or reorganization of the Borrower, or otherwise, all as though such
payment had not been made or value received.

11.                               Successors and Assigns.  This Guaranty shall
be binding upon each Guarantor, its respective successors and assigns, and shall
inure to the benefit of the Administrative Agent and the Lenders and their
respective successors, transferees and assigns.  Without limiting the generality
of the foregoing sentence, each Lender may assign or otherwise transfer the
Credit Agreement, the Notes, the other Loan Documents or any other agreement or
note held by it evidencing, securing or otherwise executed in connection with
the Obligations, or sell participations in any interest therein, to any other
entity or other person, and such other entity or other person shall thereupon
become vested, to the extent set forth in the agreement evidencing such
assignment, transfer or participation, with all the rights in respect thereof
granted to such Lender herein, all in accordance with Section 11.06 of the
Credit Agreement.  No Guarantor may assign any of its obligations hereunder.

12.                               Amendments and Waivers.  No amendment or
waiver of any provision of this Guaranty nor consent to any departure by the
Guarantor therefrom shall be effective unless the same shall be in writing and
signed by the Administrative Agent in accordance with Section 11.01 of the
Credit Agreement.  No failure on the part of the Administrative Agent or any
Lender to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.

13.                               Notices.  All notices and other communications
called for hereunder shall be made in writing and, unless otherwise specifically
provided herein, shall be deemed to have been duly made or given when delivered
by hand or mailed first class, postage prepaid, or, in the case of telegraphic
or telexed notice, when transmitted, answer back received, addressed as
follows:  if to any Guarantor, at the address set forth beneath its signature
hereto, and if to the Administrative Agent, at the address for notices to the
Administrative Agent set forth in Section 11.02 of the Credit Agreement, or at
such address as either party may designate in writing to the other.

 

5

--------------------------------------------------------------------------------


14.                               Governing Law; Consent to Jurisdiction.  THIS
GUARANTY IS INTENDED TO TAKE EFFECT AND SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA.  Each Guarantor
agrees that any suit for the enforcement of this Guaranty may be brought in the
courts of the Commonwealth of Pennsylvania sitting in Philadelphia County and of
the United States District Court of the Eastern District of Pennsylvania and
consents to the nonexclusive jurisdiction of such court and to service of
process in any such suit being made upon the Guarantor by mail at the address
specified by reference in Section 13.  Each Guarantor hereby waives any
objection that it may now or hereafter have to the venue of any such suit or any
such court or that such suit was brought in an inconvenient court.

15.                               Waiver of Jury Trial.  EACH GUARANTOR AND THE
ADMINISTRATIVE AGENT FOR ITSELF AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS GUARANTY, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE
PERFORMANCE OF ANY OF SUCH RIGHTS OR OBLIGATIONS.  Except as prohibited by law,
each Guarantor and the Administrative Agent for itself and the Lenders hereby
waives any right which it may have to claim or recover in any litigation
referred to in the preceding sentence any special, exemplary, punitive or
consequential damages or any damages other than, or in addition to, actual
damages.  Each Guarantor (i) certifies that neither the Administrative Agent or
any Lender nor any representative, agent or attorney of the Administrative Agent
or any Lender has represented, expressly or otherwise, that the Administrative
Agent or any Lender would not, in the event of litigation, seek to enforce the
foregoing waivers and (ii) acknowledges that, in entering into the Credit
Agreement and the other Loan Documents to which the Administrative Agent or any
Lender is a party, the Administrative Agent and the Lenders are relying upon,
among other things, the waivers and certifications contained in this Section 15.

16.                               Miscellaneous.  This Guaranty constitutes the
entire agreement of each Guarantor with respect to the matters set forth
herein.  The rights and remedies herein provided are cumulative and not
exclusive of any remedies provided by law or any other agreement, and this
Guaranty shall be in addition to any other guaranty of or collateral security
for any of the Obligations.  The invalidity or unenforceability of any one or
more sections of this Guaranty shall not affect the validity or enforceability
of its remaining provisions.  Captions are for the ease of reference only and
shall not affect the meaning of the relevant provisions.  The meanings of all
defined terms used in this Guaranty shall be equally applicable to the singular
and plural forms of the terms defined.

17.                               Contribution.  To the extent any Guarantor
makes a payment hereunder in excess of the aggregate amount of the benefit
received by such Guarantor in respect of the extensions of credit under the
Credit Agreement (the “Benefit Amount”), then such Guarantor, after the final
and undefeasible payment in full, in cash, of all of the Obligations, shall be
entitled to recover from each other guarantor of the Obligations such excess
payment, pro rata, in accordance with the ratio of the Benefit Amount received
by each such other guarantor to the total Benefit Amount received by all
guarantors of the Obligations, and the right to such recovery shall be deemed to
be an asset and property of such Guarantor so funding.

 

6

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

INFRASOURCE UNDERGROUND SERVICES, INC.

CHOWNS, INC.

TRINITY INDUSTRIES, INC.

INFRASOURCE CORPORATE SERVICES, INC.

OSP CONSULTANTS, INC.

BLAIR PARK SERVICES, INC.

UTILITY LOCATE AND MAPPING SERVICES, INC.

M.J. ELECTRIC, INC.

DASHIELL HOLDINGS CORPORATION

INFRASOURCE TRANSMISSION SERVICES COMPANY

INFRASOURCE UNDERGROUND CONSTRUCTION, INC.

INFRASOURCE MID-ATLANTIC, INC.

INFRASOURCE UNDERGROUND CONSTRUCTION CALIFORNIA, INC.

INFRASOURCE UNDERGROUND SERVICE CANADA, INC.

INFRASOURCE POWER CALIFORNIA, INC.

INFRASOURCE MASLONKA CA, INC.

 

By:

/s/ Terence R. Montgomery

 

 

Name: Terence R. Montgomery

 

 

Title: Senior Vice President and Treasurer

 

 

INFRASOURCE UNDERGROUND CONSTRUCTION SERVICES, LLC

INFRASOURCE UNDERGROUND INSTALLATION, LLC

INFRASOURCE POWER, LLC

INFRASOURCE UNDERGROUND CONSTRUCTION, LLC

INFRASOURCE CONCRETE & PAVING SERVICES, LLC

IUC IOWA, LLC

 

By:

/s/ Terence R. Montgomery

 

 

Name: Terence R. Montgomery

 

 

Title: Senior Vice President and Treasurer

 

 

INFRASOURCE TEXAS HOLDINGS GP LLC

INFRASOURCE TEXAS HOLDINGS LP LLC

 

By:

/s/ Terence R. Montgomery

 

 

Name: Terence R. Montgomery

 

 

Title: Senior Vice President and Treasurer

 

 

 

7

--------------------------------------------------------------------------------


 

DASHIELL LTD.

 

                By:          INFRASOURCE TEXAS HOLDINGS GP LLC, its general
partner

 

By:

/s/ Terence R. Montgomery

 

 

Name: Terence R. Montgomery

 

 

Title: Senior Vice President and Treasurer

 

 

DACON GP LLC

 

                By:          DASHIELL LTD., its sole member

                                By:          INFRASOURCE TEXAS HOLDINGS GP LLC,
its general partner

 

By:

/s/ Terence R. Montgomery

 

 

Name: Terence R. Montgomery

 

 

Title: Senior Vice President and Treasurer

 

 

DACON LTD.

 

                By:          DACON GP LLC, its general partner

                                By:          DASHIELL LTD., its sole member

                                                By:          INFRASOURCE TEXAS
HOLDINGS GP LLC, its general partner

 

By:

/s/ Terence R. Montgomery

 

 

Name: Terence R. Montgomery

 

 

Title: Senior Vice President and Treasurer

 

 

INFRASOURCE-MASLONKA, LLC

 

By:

/s/ Terence R. Montgomery

 

 

Name: Terence R. Montgomery

 

 

Title: Senior Vice President and Treasurer

 

 

Address:                100 West Sixth Street, Suite 300

                                Media, PA 19063

                                Facsimile:

 

8

--------------------------------------------------------------------------------